DETAILED ACTION
This action is responsive to the Application filed 04/23/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-11, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundermeyer et al, USPubN: 2014/0143695 (herein Sundermeyer)
As per claim 1, Sundermeyer discloses a method comprising:
displaying a multi-dimensional model of a building (Fig. 27, 33-40, 45, 48-49; data model, homeview/floor, multi-floor, per-floor data – para 0292-0296; Fig. 55-57, 61; home view editor, floor plan editor  - para 0284-0287) with a respective indicator (para 0208; Fig. 28-29, 36, 49; see device, sensor location from below; indicators … motion detected … corresponding sensor – para 0200; sensor list .. warning indicator – para 0239; icon 4010 - Fig. 23; orb, sensors – Fig. 16; orb icons, sensor status - para 0193-0194) of a respective location (e.g. Fig. 20, 22-23) for each of one or more devices (devices represented by icons in the editor … appropriate location on the floor plan – para 0247; device icons … positioned on the floor plan -  para 0281-0282; Fig. 15; Fig. 28; Fig. 34; para 0239-0240; sensor location - para 0223, 0253; device icon, appropriate location on the floor plan - para 0247, 0275; home view, locations of all devices on those floors – para 0258; device icons – para 0293) of a fire alarm system (alarm system (“Panic”,  “Fire”… disarmed, armed – para 0347; sensor state 2: tripped (smoke – Fig. 8; smoke detector – para 0210; smoke detectors – para 0330; smoke detector – para 0444, 0454; para 0600-0601) on a user interface (see home, floor view from above; Fig. 51,54, 56-59); 
receiving a selection via the user interface of a particular area (user selects a basic floor plan, “Select a floor plan” 4702 – para 0245; select the Edit home view button, make changes to the device positions, floor plans – para 0278; Select a floor plan 5102 – para 0279; Fig. 51; prompt 5703 to select a floor – para 0286) of the multi-dimensional model; and 
programming attributes (e.g. touchscreen icons by which a user controls or accesses functions and/or components of the security system … “Panic”, “Medic” “Fire”, state of the premise, etc. disamed, armed … icons by which a user .. .interacts with additional components control, security, cameras coupled to the … particular regions, front door … available via the touchscreen – para 0347; widget content and interactivity, functionality available to a  widget developer is extended by touchscreen function, touchscreen interaction with other components … interface through which authorized widgets can … set alarms, install sensor  – para 0348, 0350; PanelConnect interface … communicates directly to the security panel and sensors , PanelConnect API, configuration parameter, setARMstate(), panelType parameter is used - para 0359-0361; iControl Software: DeviceConnect, SensorConnect, PanelConnect, CameraConnect; Hardware: Touchscreen - Fig. 3) of the fire alarm system to each one of the one or more devices (e.g. DeviceConnect, SensorConnect, supported devices (cameras, security panels, sensors … touchscreen,user defined schedules, set temperature to 65 degrees, interfaces with SensorConnect to ensure scheduled events – para 0374-375, touchscreen, user configuration of security parameters – para 0376 - Note1: Touchscreen options, widgets and PanelConnect, DeviceConnect, SensorConnect API – Fig .3 - in direct contact with sensors or other devices reads on programming by a API user via a touchscreen per their current disposition/location on a given floor being selected for edit – see para 0245, 0278-0279, 0286; Fig. 51 ) having their respective location (sensor location - para 0223, 0253; para 0258, 0293; para 0193-0194; Fig. 28-29, 36, 49) within the particular area.
As per claim 3, Sundermeyer discloses method of claim 1, further comprising creating the multi-dimensional model of the building using a building information model (BIM – see para 0292-0296; 284-287; Fig. 28-29, 36, 49; Fig. 27, 33-40, 45, 48-49; Fig. 55-57, 61).
As per claim 5, Sundermeyer discloses method of claim 1, further comprising directing a user via the multi-dimensional model to a location (para 0245; toolbar 4905 – para 0275; Select 5703 – Fig. 57).
As per claim 6, Sundermeyer discloses method of claim 1, further comprising displaying obstacles (“Armed (Door and Windows – para 0191; para 0194, 0196; flag prevent autofill interiors … by the editor – para 0301) in the multi- dimensional model. 
As per claim 7, Sundermeyer discloses an apparatus comprising:
control circuits (para 0682, 0684) to implement an interactive model of a building (refer to claim 1) and incorporate a respective indicator of a respective location (refer to claim 1) for each of one or more devices (refer to claim 1) of a fire alarm system (refer to claim 1) into the interactive model of the building (touchscreen, floor plan – para 0552-0556); and
a user interface (see below; see touchscreen - para 0552-0556) coupled to the control circuits, wherein the user interface is configured to:
display the interactive model of the building (Fig. 28-29, 36, 49; Fig. 27, 33-40, 45, 48-49; refer to claim 1);
receive a selection of a particular area (refer to claim 1) of the interactive model of the building; and program attributes (refer to claim 1) of the fire alarm system to each one of the one or more devices having their respective location within the particular area (refer to claim 1- see Note1).
As per claim 8, Sundermeyer discloses apparatus of claim 7, wherein the user interface is configured to program attributes of the fire alarm system (touchscreen icons by which a user controls or accesses functions and/or components of the security system … “Panic”, “Medic” “Fire”, state of the premise, etc. disamed, armed … icons by which a user .. .interacts with additional components control, security, cameras coupled to the … particular regions, front door … available via the touchscreen – para 0347; widget content and interactivity, functionality available to a  widget developer is extended by touchscreen function, touchscreen interaction with other components … interface through which authorized widgets can … set alarms, install sensor  – para 0348, 0350; PanelConnect interface … communicates directly to the security panel and sensors , PanelConnect API, configuration parameter, setARMstate(), panelType parameter is used - para 0359-0361; iControl Software: DeviceConnect, SensorConnect, PanelConnect, CameraConnect; Hardware: Touchscreen - Fig. 3) of the fire alarm system to each one of the one or more devices (e.g. DeviceConnect, SensorConnect, supported devices (cameras, security panels, sensors … touchscreen,user defined schedules, set temperature to 65 degrees, interfaces with SensorConnect to ensure scheduled events – para 0374-375, touchscreen, user configuration of security parameters – para 0376 – see Note1)  to each one of the one or more devices having their respective location (sensor location - para 0223, 0253; para 0258, 0293; para 0193-0194; Fig. 28-29, 36, 49) within the particular area in response to receiving user input (e.g. icons by which a user controls or accesses functions and/or components of the security system … “Panic”, “Medic” “Fire”, state of the premise, etc. disamed, armed … icons by which a user .. .interacts with additional components control, security, cameras coupled to the … particular regions, front door … available via the touchscreen – para 0347).
As per claim 9, Sundermeyer discloses (apparatus of claim 7), wherein the user interface (Touchscreen [Wingdings font/0xE0] internet[Wingdings font/0xE0]iConnect Application components, iConnectBusiness Components – Fig. 2) is configured to add another device (view system status, adding a new device – para 0129; iConnect Components, adding common types of devices as sensors - para 0157; deviceConnect, adding new sensors – para 0182) to the interactive model (para 0079; Homeview … adding sensor location – para 0223; para 0280) of the building.
As per claim 10, Sundermeyer discloses (apparatus of claim 7), wherein the user interface (clients 120, Widget/Touchscreen 208 – Fig. 2) is configured to remove a device (this component handles … deletion … of the devices – para 0141; PC widget, Touchscreen [Wingdings font/0xE0] internet[Wingdings font/0xE0]iConnect Application components, iConnectBusiness Components – Fig. 2; remove it from the device settings table – para 0243) of the one or more devices from the interactive model (refer to claim 1) of the building.
As per claim 11, Sundermeyer discloses (apparatus of claim 7), wherein the user interface is configured to change a location of a device (dragging to the appropriate location, dragging a device icon – para 0247; dragging of a device – para 0285) of the one or more devices in the interactive model of the building.
As per claim 13, Sundermeyer discloses apparatus of claim 7, wherein the user interface is configured to highlight the particular area (floor is outlined or otherwise highlighted – para 0235) in response to receiving the selection of the particular area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sundermeyer et al, USPubN: 2014/0143695 (herein Sundermeyer) in view of Baker et al, USPubN:2015/0269785 (herein Baker) 
	As per claim 2, Sundermeyer does not explicitly disclose (method of claim 1), further comprising creating the multi-dimensional model of the building using aerial imagery.
	Upper view of a building components with layout of floor and alarms devices from a top view in Sundermeyer’s home view model set as representation of the home layer (room or floor) in accordance to an aerial vintage point or top-down view onto a x-y plane or floor plan (para 0292; Fig. 38, 48-49, 51, 54, 57-61)
 	Baker discloses surveillance system with 3D models (para 0036) with registering of change, per a photogrammetric method geared for processing projected views of the aerial surveillance (see para 011; Abstract) using captured imagery of locations (para 0012-0013), scene rendering (para 0038) aligned per model depth, tracking of points of interests, the captured model or scene points projected for predicting model view (para 0030) in accordance to spread and depth of the scene whose photogrammetric behavior can previewed or projected under a (aerial platform) registering (projection to a aerial platform - para 0087) in form of georegistering points/information of interest from scenes of aerial surveillance representation (claim 22, pg. 10) and correlating captured images (claim 1, pg. 9) based on depth of model; hence surveillance analytics and prediction of a environment modeled with scenes projected per a aerial image capture and georegistering of information tracked within the projected imagery is recognized.
	Therefore, based on Sundermeyer continuous tracking of devices status (para 0425) and central monitoring of the premises under coverage by the security system (para 0104), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement planar views or floor projection of the 3D home models in terms of captured imagery with points trackable from a aerial registering or viewpoints using aerial imagery – as per Baker - to represent various aspects of multi-dimensional model of the building; because
	aerial  imagery representation in form of layer by layer projected rendering of a multi-dimensional structure such as a building or home would provide trackable geospatial behavior and data of interests from each aerial representation capture construed from the model depth registering so that scene view for each projected rendering in terms of geometric planar disposition of points when registered from a aerial view would enable correlative analytics to be carried out from topographic relationship of points and intended functionality thereof as pre-disposed or installed in a aerial capture as well as facilitate tracking of potential or likely changes to the points of interests (e.g. state setting of a sensor point) respective to respective functional role of scene points construed along geometric spread of the projected rendering (floor plan) and scene relationship to the rest of 3D model; i.e. projected representations registered for alarm monitoring/surveillance – as set forth above -  along the depth of multi-dimensional building model.
Claims 4, 14-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sundermeyer et al, USPubN: 2014/0143695 (herein Sundermeyer) in view of Sink, USPubN: 2007/0194906 (herein Sink) and Drucker, USPubN: 2012/0295636 (herein Drucker)
As per claim 4, Sundermeyer does not explicitly disclose (method of claim 1), further comprising each of the one or more devices emitting their respective location information.
Alarm devices responding to events that surpass pre-established hazard setting to accordingly emit alerting signals is shown in Sink network adapter per effect of emitting a pulsing signal (para 0040) by a smoke detector, or broadcasting an relevant indication by a alarm detector (para 0047).  Accordingly, smoke detector configured in operation with adapting a network and location-transmitting protocol is shown in Drucker; where a specialized protocol format responsive to event of a alert condition identified from a smoke detector, is programmed into a location-transmitting device connected to the smoke detector (para 0034) per an activation (responsive to a smoke detected signal) that calculates the corresponding detector location and emits the location information to a third party (Fig. 4-5) or provider of commercial service (see Abstract)
Hence, smoke detecting devices connected with network setting or programmed protocols to emit alerting location data associated with where a smoke alert is detected is recognized.
Thus, it would have been obvious at the time the invention was made for one skill in the art implement attributes, state setting and alarm pre-configuration in Sundermeyer’s home security devices per user selection and editing so that as modeled and customized via a device editor, each of the one or more devices – smoke detector as in Sink - according to their networked building location and inter-relationship preconfigured for the building model security would be programmed with protocol or network adaptation –as set forth in Drucker - that accordingly emits their location to external entity in the security network in response to alert events signalled by the detector (smoke alarm as per Sink and Drucker); because
relative disposition of a detector devices with respect to installation of other sensing devices in relation to how security and hazards tracking means should be installed and monitored in accordance with their functional coverage, actual placement and setting in meeting the topography of structures in one floor plan or other floors observed from the security building (being modeled as in Sundermeyer) would support inter-devices analytics whereby information aggregated on devices placement and respective location(s) in relation to topologic placement of other monitoring devices within a given security coverage context can be correlated in terms of geographic disposition combined with associated programming and accordingly revised by a administrative user  - at the interface that receives location information as set forth above – in order for effect to (i) weight on the efficiency of the alert triggering topology as provided and possibly (ii) take measures on how best to improve upon their actual state of configuration pre-setting, (iii) to remedy to any insufficiency thereof, as via re-editing, shuffing relevant location topology, (iv) editing (adding or removing) hierarchy of the layer of devices responsive to recognition of an inter-device operative inefficiency, a flaw in hazard detection timeliness or inadequate multi-dimensional coverage by overall alarm system. 
As per claim 14, Sundermeyer discloses a system comprising:
a plurality of devices of a building (refer to claim 1), wherein each of the plurality of devices include respective wireless location (refer to claim 1; IP devices, wireless devices, cameras – para 0326; wireless sensor installations – para 0170; wireless sensors – para 0015, 0413) specifying circuitry (refer to rationale in claim 4) that emits a respective location;
control circuits (refer to claim 7)  to implement an interactive model of the building (refer to claim 7) and incorporate a respective indicator of the respective location(refer to claim 7)  for each of the plurality of devices into the interactive model of the building; and
a user interface (refer to claim 7) coupled to the control circuits, wherein the user interface is configured to:
display the interactive model of the building (refer to claim 7) ; 
receive a selection of a particular area(refer to claim 7) of the interactive model of the building; and
program attributes of the fire alarm system (refer to claim 7 ) to each one of the one or more devices having their respective location (refer to claim 7- see Note1) within the particular area.
As per claim 15, Sundermeyer discloses system of claim 14, further comprising a fire alarm control panel (detectors, sensor, fire, smoke – para 0206-0207; smoke detector - para 0210; sensor icon - Fig. 10; touchscreen presentation, icons, user controls or accesses functions … security system, “fire”, state of the premise disarmed, armed, etc – para 0347) coupled to the plurality of devices (refer to claims 1, 7).
As per claim 16, Sundermeyer discloses system of claim 14, wherein the plurality of devices include at least one of: a condition sensing input device (sensors - para 0206-0207; smoke detector - para 0210; sensor icon - Fig. 10; sensors – para 0350) or an alarm indicating output device (para 0264, 0271, 0347; getSensors, alarmEvent – para 0394).
As per claim 17, Sundermeyer discloses system of claim 14, wherein the plurality of devices include at least one of: an ambient condition detector, a smoke detector (para 0444, 0454, 0471), a gas detector, a thermal detector (para 0183; schedules engine, sensors – para 0374-0375, 0601, 0621), a humidity detector, or an alarm indicating pull station.
As per claim 18, Sundermeyer discloses system of claim 14, wherein the plurality of devices include at least one of: a detector (para 0444, 0454, 0471; para 0200, 0330) or an annunciator.
As per claim 19, Sundermeyer does not explicitly disclose (system of claim 14), wherein the wireless location specifying circuitry is a radio.
Sundermeyer discloses a touchscreen and wireless keypad associated therewith (para 0330-0331) to couple security panel, gateway devices and remote server using a Wireless connectivity and WIFI broadband supported cellular radio using GRPS/GSM, CDMA and Wimax mode for transmission associated with the touchscreen in relation to interaction to the security devices and premise setting by their panel (para 0332) eanbled by Radio Frequency and RF-capable security device, gateway and server or database (para 0106).
Based on the motivation of the rationale (using Sink and Drucker) whereby an network adaptation is couple with a programmed functionality attached to operation of security devices or smoke detectors by which a central interface would receive location information emitted, upon detection of a smoke signal alarm, from one such programmed adaptation (per obviousness in claim 4 using Sink and Drucker) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the wireless touchscreen and pertinent hardware platform hosting user-driven control and interactive  involvement therewith (user action of selecting, editing and modifying state of the devices being monitored) per a given aspect of the security building model, so that the received location information pertinent to the alerting device (detector of an a alarm/smoke event, hazard) would be channeled back using the RF means and a radio provided under cellular provision of this wireless platform; because
transmission and reception using a cellular radio associated with the wireless platform in which touchscreen and user actions are hosted to support administering of security issues and altering topology of monitored security devices as set forth in Sundermeyer would benefit from integrated provision of radio frequency by the wireless protocol as set forth in Sundermeyer per the very effect of implementing of server, controller and RF-compliant devices included with the bidirectional path by which networked or tracked security devices communicate state of a monitored events or critical condition back as alarm signals to the wireless platform where touchscreen UI options and interactive means provided to a user can implement corrective actions or model re-editing as set forth in the rationale of claim 4.
As per claim 20, Sundermeyer discloses (system of claim 14), wherein the user interface is configured to provide directions (prompt 5501 – para 0284; prompt 5703 … for selection – para 0286; installer clicks – 0478-0479, 0449; fill option – para 0648; exit option prompts 6601 – para 0081; option to reset – para 0270; option to add a room – para 0284; option promts 6001 – para 0291).
Claims 12 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sundermeyer et al, USPubN: 2014/0143695 (herein Sundermeyer) in view of Beaudoin et al, USPubN: 2003/0112958 (herein Beaudoin) and Fawcett et al, USPubN: 2011/0227735 (herein Fawcett) 
As per claim 12, Sundermeyer does not explicitly disclose (apparatus of claim 7), wherein the user interface is configured to show a location of a hidden device.
Sundermeyer discloses site provision of grid or tiles of devices to view as part of an floor editing but some of the devices are not shown until they are actually interacted with (para 0248) 
	Some devices such as sensors can be implemented as model feature(s) hidden from view as this is shown in Fawcett demonstration of security device associated with mobile phone (sensor hidden from view - para 0018; Fig. 1A); whereas security features expressed via a management UI is shown in the network management tool of Beaudoin’s topology model (see Abstract) where graphical rendering of networked nodes (para 0040-0041) provides menu with alarm counts (Fig. 2) that representation that accounts for parts shown and parts that are hidden from the NW management layout (para 0035; Fig. 5) the hiding from view as a means to not visually clutter (para 0006) the base model.  Hence, visual representation of security features such as sensor and alarm identifications in terms of shown and hidden features from a model view is recognized.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement options for enable user editing a home view, model components and locations of security devices integrated therewith such presentation of devices targeted for user interaction would comprise explicit parts or devices and hidden parts or devices such as the hidden sensor per Fawcett demonstration model,  or per alarm count representing not shown parts of Beaudoin’s topology nodes management; because
	user interface equipped with presentation of model information that also accounts of hidden or not shown model-related features/elements would help avert undesirable cluttering of a visual presentation and visualization approach in which presented information to an user bears indication of partially shown list or feature offerings (explicit as well as not-shown options as set forth above in Sundermeyer devices list) would support the user effort with ensured capability for the user to make selective use of both explicit and non-explicit features as part of the user endeavor to customize configuration of a model, as via interactively actuating features that are hidden;  while benefitting of the comfort afforded by a clear uncluttered presentation of editor options.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 14 of U.S. Patent No. 10,635,411 (hereinafter ‘411).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with


Instant claim 1					 	‘411 claim 1
Method comprising: displaying a multi-dimensional model 
of a building with a respective indicator of a respective 
location for each of one or more devices of a fire alarm 
system on a user interface;
Method comprising obtaining a respective location of each one of devices of a fire alarm system deployed in the selected building, a user interface displaying a multi-dimensional image of the multi-dimensional model of the selected building with the respective indicator of the respective location of each one of the devices;
receiving a selection via the user interface of a particular area of the multi- dimensional model;
receiving first user input via the user interface selecting a particular area within the multi-dimensional model;
programming attributes of the fire alarm system to each one of the one or more devices having their respective location within the particular area.
receiving second user input via the user interface to program attributes of the fire alarm system to each one of the devices having the respective location within the particular area;


Hence, instant claim 1 is deemed an obvious variant over the language of ‘411 claim 1.

Instant claim 7					‘411 claim 14
An apparatus comprising: control circuits to implement an interactive model of a building and incorporate a respective indicator of a respective location for each of one or more devices of a fire alarm system into the interactive model of the building; and a user interface coupled to the control circuits, a user interface coupled to the control circuits, 

An apparatus comprising: a plurality of devices of a fire alarm system, wherein each of the plurality of devices includes respective wireless location; wherein the control circuits implement an interactive model  of a building from a building information model and incorporate a respective indicator of the respective location information of each of the plurality of devices into the interactive model of the building;
wherein the user interface is configured to: display the interactive model of the building;
a user interface including a visual display unit coupled to the control circuits to display the interactive model of the building,
receive a selection of a particular area of the interactive model of the building;
wherein the user interface receives first user input selecting a particular area within the interactive model,
and program attributes of the fire alarm system to each 
one of the one or more devices having their respective location within the particular area.
wherein the user interface receives second user input to program attributes of the fire alarm system to each of the plurality of devices having the respective indicator of the respective location


Instant (apparatus) claim 7 is also obvious over the language of ‘411 (apparatus) claim 14.
Further, instant (system) claim 14 recites the same features as instant claim 7, hence would be deemed unpatentable for being equally obious over ‘411 (apparatus) claim 14.
Dependent (instant) claims 2-6, 8-13, 15-20 are considered non-patentable for being dependent over a rejected base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Decembre 31, 2021